991 F.2d 792
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Herbert Clyde LYNCH, Defendant-Appellant.
No. 93-6070.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 26, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CR-87-26-K, CA-92-2968-K)
Herbert Clyde Lynch, Appellant Pro Se.
Ethan L. Bauman, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
DISMISSED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Herbert Clyde Lynch appeals from the district court's order dismissing his 28 U.S.C. § 2255 (1988) motion.  Our review of the record and the district court's opinion discloses that Lynch was not "in custody" on the questioned sentence at the time he filed his motion in the district court.  Therefore, we dismiss his action.*   See Carafas v. LaVallee, 391 U.S. 234, 238 (1968).  We deny Lynch's Motion to Strike Documents and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Furthermore, even if a violation of the Speedy Trial Act, 18 U.S.C. §§ 3161-3162 (1988), occurred, Lynch waived the right to assert it by pleading guilty.  A valid guilty plea waives all nonjurisdictional defects.   Tollett v. Henderson, 411 U.S. 258 (1973);  United States v. Bohn, 956 F.2d 208 (9th Cir. 1992) (guilty plea waives speedy trial claim)